DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is being considered by the examiner.

Claim Objections
Claim 18 objected to because of the following informalities:  the claim is missing a period at the end of it.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xu et al, U.S. Patent No. 10, 404,362.

Regarding claim 10, Xu teaches an apparatus, comprising: 

one or more network interfaces (see Xu Figure 1, LME1 TX and RX); 

a processor coupled to the network interfaces and configured to execute one or more processes (see Figure 2, processor 202 and column 4, lines 61-67 and column 5, lines 1-7); and 

a memory configured to store a process executable by the processor (see Figure 2, memory 206 column 5, lines 9-13), the process when executed configured to: 

receive optical time domain reflectometer (OTDR) trace samples (see column 1, lines 29-31), each sample labeled with an associated fiber optic cable condition (see Figures 4A-4D and column 7, lines 25-29); 

alter the received OTDR trace samples to generate a set of synthetic OTDR trace samples (see column 7, lines 36-39), wherein each synthetic sample is labeled with the label of the received sample that was altered to generate the synthetic sample (this is implied, otherwise the fault classifier described would be unable to correctly predict future faults with noise);

train a machine learning-based classifier (see column 6, lines 63-66) using a training dataset that comprises the synthetic OTDR trace samples (see column 7, lines 10-14); and

use the trained classifier to identify a condition along a particular fiber optic cable based on OTDR trace data obtained from that cable (see column 11, lines 36-43).

Claims 1 and 19 recite similar limitations as claim 10, and are rejected under similar rationale. 

Regarding claim 11, Xu teaches all the limitations of claim 10, and further taches wherein each of the received OTDR trace samples is labeled with an associated fiber optic cable condition comprising at least one of: cut fiber (see Xu column 1, lines 37-39), bent fiber, or knotted fiber.

Claim 2 recite similar limitations as claim 11, and are rejected under similar rationale. 

Regarding claim 12, Xu teaches all the limitations of claim 10, and further teaches wherein the apparatus uses the trained classifier to identify a condition along the particular fiber optic cable by: deploying the trained classifier to a device connected to the particular fiber optic cable (see Xu column 5, lines 13-17 which indicate that the processor and memory can be remote, which can then be used to test the fiber as indicated in column 11, lines 49-55).

Claim 3 recite similar limitations as claim 12, and are rejected under similar rationale. 

Regarding claim 13, Xu teaches all the limitations of claim 10, and further teaches wherein the machine learning-based classifier comprises a neural network (see Xu column 8, line 28).

Claim 4 recite similar limitations as claim 13, and are rejected under similar rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al, U.S. Patent No. 10,404,362.

Regarding claim 16, Xu teaches all the limitations of claim 10, but does not expressively teach wherein each of the received OTDR trace samples is labeled with an associated fiber optic cable condition comprising at least one of: an open connector, a dirty connector, or a pass through connector.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the conditions taught in Xu with those claimed to yield the predictable results of successfully identifying such faults in the system. 

Claim 7 recite similar limitations as claim 16, and are rejected under similar rationale. 

Regarding claim 18, Xu teaches all the limitations of claim 10, but does not expressively teach wherein each of the OTDR trace samples is labeled with an associated fiber optic cable condition comprising at least one of: welding, a face plate, attenuation. or a bulk attenuator.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the conditions taught in Xu with those claimed to yield the predictable results of successfully identifying such faults in the system. 

Claim 9 recite similar limitations as claim 18, and are rejected under similar rationale. 

Allowable Subject Matter
Claims 5, 6, 8, 14, 15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637